Citation Nr: 9933359	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to special monthly pension based on the need for 
regular aid and attendance or due to being housebound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision from 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
located in Houston, Texas which denied the veteran's claim of 
entitlement to a special monthly pension for aid and 
attendance and housebound benefits.


FINDINGS OF FACT

1. The veteran has been found to be permanently and totally 
disabled.

2. The veteran is able to care for himself and to engage in 
the activities 
of daily living.

3. The veteran is not substantially confined to his house.


CONCLUSIONS OF LAW

1. The need for a special monthly pension based on regular 
aid and attendance has not been established.  38 U.S.C.A. §§ 
1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).

2. The need for a special monthly pension based on housebound 
status has not been established.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. § 3.351 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a special monthly 
pension based on the need for regular aid and assistance or 
due to being housebound.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.

Factual Background

In a 1993 rating decision the RO denied the veteran's claim 
for entitlement to a non service-connected pension and 
special monthly pension.  The RO in 1996 granted the 
veteran's claim for entitlement to non service-connected 
pension, rated the veteran as totally disabled as the result 
of nonservice-connected chronic obstructive pulmonary disease 
(COPD) and denied the veteran's claim for entitlement to 
special monthly pension.  This appeal followed.

VA clinical records included in the evidence of record show 
the veteran made numerous visits in 1996 and 1997, 
principally on account of his COPD.  Treating health care 
personnel prescribed medications and directed follow-up 
visits.

The veteran presented for a VA pulmonary examination in July 
1996 during which he reported a history of COPD, 
bronchiectasis, drug and tobacco abuse, hepatitis C and 
sinusitis.  

The veteran was admitted to a VA hospital in May 1997 on 
account of COPD and bronchitis.  The examiner noted, "The 
[veteran]  . . . was discharged to home in stable condition 
...", and directed medications for the veteran with a follow-
up visit.

In July 1997 the veteran presented for a VA pulmonary 
examination.  He reported the same history that he described 
at the 1996 examination.  The examiner diagnosed the veteran 
with chronic fatigue, bronchiectasis, COPD, sinusitis, 
probable depression and hemorrhoidal rectal bleeding.  The 
veteran was directed to schedule follow-up examinations and 
continue with medication.  During an October 1997 VA 
examination, the veteran reported the histories he described 
at his 1996 and 1997 VA examinations.  The examiner, except 
for noting possible breathing difficulties with COPD, made 
the same diagnoses that were indicated in July 1996 and 1997.  
The veteran presented for a December 1997 VA examination.  
The history reported by the veteran and diagnoses with 
accompanying directives from the examiner, follow the 
histories, diagnoses and treatment directives contained in 
the VA examinations from 1996 and 1997.

In May 1998 the veteran was diagnosed by a VA examiner with 
an exacerbation of his COPD.  The examiner prescribed 
medication for the veteran and directed him to schedule a 
follow-up examination.

During his September 1999 personal hearing, the veteran 
stated he was not working on account of being totally 
disabled because of COPD.  The veteran related no other 
limitations during his testimony.

The veteran underwent a VA examination in October 1999 
regarding household status or permanent need for regular aid 
and attendance.  The examiner noted that the veteran, age 53, 
is able to walk "a few steps only" and that a wheelchair 
and scooter are used by the veteran for movement.  The 
veteran has been oxygen dependent since 1996.  The examiner 
continued, "[Patient] is not housebound...has to drive to 
friend's house to get food ..." and diagnosed the veteran with 
"Severe COPD . . . needs assistance with daily tasks but is 
not housebound . . . ."

The examiner's notations of the veteran's medical history 
reveal that the veteran complains of shortness of breath with 
minimal exertion and chronic cough.  The veteran reported 
driving three miles to a friend's house for meals, but that 
he can feed himself.  He further reported taking baths and 
did not indicate he required assistance.  

The examiner indicated that the veteran appeared in no 
distress during the examination, uses a wheelchair but could 
transfer himself within the examining room without use of 
this appliance.  The examiner did note, "His ability to 
ambulate is decreased because of dyspnea on minimal 
exertion."

The diagnoses provided by the examiner reflect the diagnoses 
from 1996, 1997 and 1998 VA medical examinations of chronic 
obstructive pulmonary disease, bronchitis and sinusitis.  The 
examiner concluded by stating that the veteran needed 
assistance with basic daily tasks and is dependent upon other 
persons for his daily necessities.

Relevant Law and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C. § 1521(a) 
(West 1991).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension, 
when an otherwise eligible veteran is in need of regular aid 
and attendance [38 U.S.C.A. § 1521(d)], or has a disability 
rated as permanent and total and (1) has an additional 
disability or disabilities ratable at 60 percent, or (2) is 
permanently housebound [38 U.S.C. § 1521(e)].  See also 38 
C.F.R. § 3.351(b), (c), and (d) (1999).

A veteran is in need of regular aid and attendance if he or 
she is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c) (1999).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352 (1999).

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Preliminary Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or due to being housebound is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, the Board finds that the veteran has presented a 
plausible claim.  

The Board is also satisfied all relevant facts have been 
properly developed.  The veteran was afforded numerous VA 
medical examinations, including a very recent Aid and 
Attendance examination in October 1999, as well as the 
opportunity to present evidence at a personal hearing in 
September 1999.  

During the September 1999 video conference hearing before the 
undersigned Member of the Board, the veteran's accredited 
representative requested 60 days in which to submit a current 
statement from the veteran's VA attending physician and 
updated VA medical records.  The Board notes that after 
expiration of the 60 day time period, the Board received from 
the veteran a statement in support of claim that included a 
VA Form 21-2680, Examination for Housebound or Permanent Need 
for Regular Aid and Attendance, and October 1999 VA medical 
examination.  The veteran in his statement in support of 
claim indicated that he waived RO consideration of this 
evidence.  The Board, therefore, may consider this evidence 
in this decision without first referring it to the RO.  
38 C.F.R. § 20.1304 (c) (1999).

Regarding the veteran's stated desire to provide updated VA 
medical records, the Board notes that neither the veteran nor 
his accredited representative submitted any other medical 
records for inclusion in the claims file after the hearing.  
The 60 day 
time period has expired and there is extensive medical 
evidence in the veteran's claims file.  The Board, therefore, 
concludes the VA has fully discharged its duty to assist the 
veteran regarding the medical records requested during the 
hearing and to remand in order to attempt to obtain 
additional records, assuming such exist, would serve no 
useful purpose and impose unnecessary delay.  38 U.S.C.A. 
§§ 5107(a), 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994).

Because sufficient data exists to address the merits of the 
veteran's claim, the Board concludes the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Aid and attendance

It is clear from the medical evidence of record that the 
veteran is totally disabled as a result of COPD.  There is 
also evidence that he suffers from other diseases such as 
sinusitis and bronchiectasis, as well as depression.  His 
total disability, with respect to employability, has been 
recognized by VA by the award of a non service-connected 
pension.  However, the regulatory standard for additional 
benefits derived from the need for aid and attendance is more 
rigorous.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§  3.51(b), 
3.52(a).

The evidence of record does not establish, nor does the 
veteran contend, that he is blind, nearly blind or a patient 
in a nursing home.  38 C.F.R. § 3.51(c)(1)(2).  The next 
issue to be addressed, therefore, is whether or not the 
veteran is permanently bedridden.  38 C.F.R. §§ 3.51(c)(3), 
3.52(a).

The Board, after careful and thorough review of the record, 
concludes that the veteran is ambulatory, with some 
limitation, and able to engage in most if not all daily 
living activities without assistance.  VA examiners in 1996, 
1997 and 1998 routinely prescribed medication for the 
veteran, scheduled follow-up examinations, x-rays and blood 
tests.  None of these VA examiners indicated any limitations 
to the veteran's activities of daily living.  The Board 
further notes that the veteran was, "discharged to home in 
stable condition" in 1997 after being hospitalized for 
exacerbation of chronic obstructive pulmonary disease, by a 
VA physician who did not note any movement or activity 
restrictions for the veteran to follow.

The Board takes particular note of the October 1999 VA 
examination.  Even though the examiner indicated the veteran 
uses a wheelchair and scooter, it was also noted the veteran 
could walk.  The examiner noted the veteran is able to drive 
an automobile a minimum of three miles and he can feed 
himself.  Regarding bathing, it appears from the examiner's 
notations that the veteran bathes himself without 
assistance.   There was no indication that the veteran could 
not dress himself, attend to the needs of personal hygiene, 
and engage in other routine tasks of daily living.  

The Board does note the examiner's statement that the veteran 
needs assistance from other persons with daily tasks.  
However, this conclusion is essentially at variance with the 
remainder of the examination, reported above.  Neither the 
examiner's diagnosis nor recorded history and observations of 
the veteran establish that the veteran cannot dress or 
undress, keep himself clean and presentable, adjust his 
wheelchair, feed himself, attend to wants of nature, or avoid 
hazards or dangers.  Further, the Board finds that the 
examiner's diagnosis and recorded observations do not 
establish that the veteran is bedridden, that is, required to 
remain in bed.  38 C.F.R. § 3.352(a).  Indeed, it appears 
that he drives himself to a friend's house every day and that 
on occasion he shops for groceries.

While the law does not require that all of the enumerated 
conditions be present, such as inability to dress and 
undress, keep himself clean and presentable and inability of 
the veteran to feed himself, it is clear that the veteran has 
not established the need for regular aid and attendance.  
During his personal hearing, the veteran, other than stating 
he was unable to work because of his disabilities, provided 
no assertions or examples of restricted movement regarding 
daily living activities.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). The veteran's claim 
does not meet the requirements for regular aid and 
attendance.  38 C.F.R. § 3.352(b)(ii).  A special monthly 
pension based on the need for aid and attendance is therefore 
denied.

Housebound

A veteran is considered housebound if in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities he has an additional 
disability or disabilities independently rated at 60 percent 
or more, or is permanently housebound.  38 U.S.C.A. 
§ 1502(c); 38 C.F.R. § 3.351(d).  

Regarding the first question, the veteran is rated as being 
100 percent disabled due to COPD; however, does not have an 
additional disability rated at 60 percent or more and a 
review of the ratings schedule does not reveal any other 
disabilities for which he could be provided a compensable 
evaluation.  Although the veteran has a number of 
disabilities, including hemorrhoids, sinusitis and hepatitis, 
as well as back complaints, none of these has been 
demonstrated to have any impact on his activities of daily 
living.  Indeed the only disability which has been noted by 
medical professionals to have a significant impact on his 
functioning is his COPD.

Moreover, the evidence does not demonstrate any limitations 
on his daily activities because of his total disability other 
than his inability to work.  The veteran clearly does not 
appear to be confined to his house or immediate premises.  He 
reported to the VA examiner in October 1999 that he drives 3 
miles to a friend's house and goes grocery shopping.  There 
is no indication in the record that the veteran is 
permanently confined to his house.  On the contrary, it 
appears that he spends many hours each day elsewhere.  In 
addition, the examining physician in October 1999 
specifically concluded that the veteran was not housebound.

The Board finds, therefore, the preponderance of the evidence 
is against the veteran's claim.  A special monthly pension 
based on housebound status is denied.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.

Entitlement to special monthly pension due to being 
housebound is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The examiner noted that the veteran took baths at a friend's house, but this appears to be due to the lack of a 
bathtub in the trailer he lives in rather than the need for someone to assist him in bathing.

